Citation Nr: 0313611	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a higher initial rating for pes planus, 
currently evaluated 0 percent disabling. 

3.  Entitlement to a higher initial rating for a left 
shoulder disability, currently evaluated 0 percent disabling. 

4.  Entitlement to a higher initial rating for a right knee 
disability, rated 0 percent disabling from August 1, 1998, 
and 10 percent disabling from December 22, 1999. 

5.  Entitlement to a higher initial rating for a left knee 
disability, rated 0 percent disabling from August 1, 1998, 
and 10 percent disabling from December 22, 1999. 

6.  Entitlement to a higher initial rating for lumbosacral 
strain, rated 0 percent disabling from August 1, 1998, 10 
percent disabling from August 30, 2000, and 20 percent 
disabling from May 8, 2001.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 decision by the RO in Columbia, 
South Carolina which, in pertinent part, denied service 
connection for a right shoulder disability, and granted 
service connection and noncompensable ratings for lumbosacral 
strain, a left shoulder disability, bilateral pes planus, a 
right knee disability, and a left knee disability.  The 
veteran appealed each of these determinations.  In a 
September 2000 rating decision, the RO granted a 10 percent 
rating for the right knee disability, effective December 22, 
1999, a 10 percent rating for the left knee disability, 
effective December 22, 1999, and a 10 percent rating for the 
back disability, effective August 30, 2000.  In a September 
2002 rating decision, the RO granted a 20 percent rating for 
the back disability, effective May 8, 2001.

The issues of increased ratings for pes planus, a left 
shoulder disability, a right knee disability, a left knee 
disability, and for lumbosacral strain will be addressed in 
the remand section of this decision.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no medical evidence of a current right shoulder 
disability.


CONCLUSION OF LAW

The claimed right shoulder disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial December 1998 rating decision, in 
the March 1999 statement of the case, in the September 2002 
supplemental statement of the case, and in letters dated in 
January 2001 and April 2002 have provided the veteran with 
sufficient information regarding the applicable rules.  These 
documents are incorporated by reference.  The veteran and his 
representative have submitted written arguments.  The 
letters, the statement of the case, and the supplemental 
statement of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran contends that he incurred a right shoulder 
disability in service.  He served on active duty from July 
1978 to July 1998.  Service medical records are silent for 
right shoulder problems until September 1990, when a 
treatment note shows that the veteran complained of right 
shoulder pain after a fall during a flag football game the 
previous day.  An X-ray study was within normal limits.  The 
diagnostic impression was a shoulder strain; the veteran was 
told to wear a sling for 5 days.  Subsequent service medical 
records are negative for treatment of a right shoulder 
disability.

In late April 1997, apparently as part of a report of medical 
history, the veteran related that he had shoulder pain from 
time to time.  In a report of medical history completed in 
May 1997, the veteran reported a history of a painful or 
trick shoulder or elbow.  The reviewing examiner noted that 
the veteran reportedly had occasional pain in his right 
shoulder secondary to football in 1992.  On medical 
examination performed in May 1997, the veteran's upper 
extremities were clinically normal.  

In September 1998, the veteran submitted a claim for service 
connection for a right shoulder disability.

At a November 1998 VA orthopedic examination, the veteran 
complained of left shoulder pain.  On examination, muscle 
strength of the right upper extremity was full.  There was no 
pain on palpation of the shoulder joints, and no evidence of 
erythema or edema of the shoulder joints.  The examiner noted 
decreased range of motion and strength of the left shoulder, 
but indicated no abnormal findings with respect to the right 
shoulder.

In a substantive appeal received in July 1999, the veteran 
asserted that his recent VA examination was inadequate.  He 
said the VA doctor looked at his right shoulder but not his 
left.  He contended that his service medical records 
supported a grant of service connection for a right shoulder 
disability.

VA outpatient treatment records dated from 1999 to 2000 
primarily reflect treatment for bilateral knee disabilities, 
and are negative for a right shoulder disability.

At a September 2000 VA orthopedic examination, the examiner 
only examined the veteran's knees and back.

In December 2000, the Board remanded the case to the RO, 
primarily for a VA examination.

By a letter to the veteran dated in January 2001, the RO 
informed him that he needed to provide evidence documenting a 
current right shoulder disability.  The veteran did not 
respond.

At a June 2001 VA orthopedic examination, the examiner only 
examined the veteran's knees, left shoulder, and back, and 
did not examine the veteran's right shoulder.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

The veteran claims service connection for a right shoulder 
disability which he asserts was incurred during military 
service.  The service medical records reflect that in 
September 1990, the veteran was treated for complaints of 
right shoulder pain after a fall during a football game.  An 
X-ray study was within normal limits.  The diagnostic 
impression was a shoulder strain; the veteran was told to 
wear a sling for 5 days.  In a report of medical history 
completed in May 1997, the veteran reported a history of a 
painful or trick shoulder or elbow.  The reviewing examiner 
noted that the veteran reportedly had occasional pain in his 
right shoulder secondary to football in 1992.  On medical 
examination performed in May 1997, the veteran's upper 
extremities were clinically normal.  Service medical records 
are negative for a diagnosis of a chronic right shoulder 
disability.

There is no post-service medical evidence of a right shoulder 
disability.  The veteran was offered the opportunity to 
submit such evidence, and he did not do so.
Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  As there is no current right 
shoulder disability shown by competent medical evidence, 
service connection is not in order.

The veteran has asserted that he incurred a right shoulder 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a right shoulder disability is denied.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The file shows that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra, with respect to his claims for higher 
ratings for service-connected lumbosacral strain, a left 
shoulder disability, bilateral pes planus, a right knee 
disability, and a left knee disability. 

The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).

The Board notes that this case was previously remanded for a 
VA examination to determine the current level of severity of 
the veteran's service-connected orthopedic disabilities, with 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the veteran has been provided with another VA 
orthopedic examination in June 2001, this examination fails 
to address whether there was any objective evidence of 
painful motion, weakened movement, excess fatigability or 
incoordination associated with his service-connected low 
back, left shoulder, right knee, and left knee disabilities.  
As the action taken by the RO does not fully comply with the 
last remand instructions, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board is of 
the opinion that the veteran should be provided another 
orthopedic examination with adequate assessment of functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups.  See DeLuca, supra.  With 
respect to the feet, the examiner should be responsive to the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Additionally, the Board notes that at the May 2001 VA 
neurological examination, the examiner recommended that the 
veteran have a lumbosacral magnetic resonance imaging study 
(which was done) and electromyography and nerve conduction 
velocity studies of the lower extremities (which was not 
done).  Another VA neurological examination should be 
performed, and all necessary studies should be performed.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or non-VA, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  After the above development has been 
completed, the veteran should be afforded 
a VA orthopedic examination to evaluate 
the nature and extent of his bilateral 
pes planus, and disabilities of the low 
back, left shoulder, left knee, and right 
knee.  The claims folder must be made 
available to the orthopedist for review 
prior to the examination, and it should 
be noted in the report whether the file 
has been reviewed.  The examination 
should include range of motion and X-ray 
studies, as well as any other test or 
study deemed necessary by the examiner.  
The examiner is asked to identify and 
describe any current symptoms of the 
disabilities of the feet, left shoulder, 
left knee, right knee, and low back.  

With respect to the disabilities of the 
low back, left shoulder, left knee and 
right knee, the examiner should also 
include comments on any functional loss 
associated with these disabilities due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The physician 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups. 

With respect to the veteran's bilateral 
pes planus, the examiner should indicate 
whether:  
the weight bearing line is over or medial 
to the great toe, there is inward bowing 
of the tendo achillis, there is painful 
bowing of the tendo achillis, there is 
pain on manipulation and use of the feet, 
there is objective evidence of marked 
deformity (pronation, abduction, etc.), 
there is an indication of swelling on 
use, or there are characteristic 
callosities.

4.  The veteran should be afforded a VA 
neurological examination to evaluate the 
nature and extent of any  current low 
back disability(ies).  The claims folder 
must be made available to the doctor for 
review prior to the examination, and it 
should be noted in the report whether the 
file has been reviewed.  All necessary 
tests and studies should be performed.  
In this regard, it is noted that the May 
2001 VA examiner recommended that 
electromyography and nerve conduction 
velocity studies of the lower extremities 
be performed.

5.  The RO should then review the claims 
for entitlement to higher initial ratings 
for service-connected lumbosacral strain, 
a left shoulder disability, bilateral pes 
planus, a right knee disability, and a 
left knee disability, with consideration 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



